Name: Commission Regulation (EC) No 1397/98 of 30 June 1998 adopting the balance and fixing the aid for the supply of products from the eggs and poultrymeat sectors to the Canary Islands under the arrangements provided for in Articles 2, 3 and 4 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: animal product;  trade;  cooperation policy;  agricultural activity;  regions of EU Member States
 Date Published: nan

 EN Official Journal of the European Communities 1. 7. 98L 187/46 COMMISSION REGULATION (EC) No 1397/98 of 30 June 1998 adopting the balance and fixing the aid for the supply of products from the eggs and poultrymeat sectors to the Canary Islands under the arrangements provided for in Articles 2, 3 and 4 of Council Regulation (EEC) No 1601/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural prod- ucts (1), as last amended by Regulation (EC) No 2348/ 96 (2), and in particular Articles 3 (4) and 4 (4) thereof, Whereas in application of Articles 2, 3 and 4 of Regula- tion (EEC) No 1601/92 it is necessary to determine for the eggs and poultrymeat sectors and for the 1998/99 marketing year, on the one hand, the quantities of meat and eggs of the forecast supply balance which benefit from an exemption from the duty on imports from third countries or from an aid for deliveries originating in the rest of the Community, and on the other hand, the quant- ities of breeding material originating in the Community which benefit from an aid with a view to developing the potential for production in the archipelago of the Canar- ies; Whereas it is appropriate to fix the amounts of the aids referred to above for the supply to the archipelago, on the one hand, of meat and eggs, and, on the other hand, of breeding materials originating in the rest of the Community; whereas these aids must be fixed taking into account in particular the costs of supply from the world market, conditions due to the geographical situation of the archipelago and the basis of the current prices on export to third countries for the animals or products concerned; Whereas the common detailed implementing rules for the supply regime for the Canary Islands for certain agri- cultural products were laid down by Commission Regula- tion (EEC) No 2790/94 (3), as last amended by Regulation (EC) No 825/98 (4); Whereas, pursuant to Regulation (EEC) No 1601/92, the supply arrangements apply from 1 July; whereas the provisions of this Regulation should enter into force immediately; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 In application of Article 2 of Regulation (EEC) No 1601/ 92, the quantities of the forecast supply balance with products from the eggs and poultrymeat sectors which benefit from the exemption from the import duty on products, or which benefit from Community aid for prod- ucts coming from the rest of the Community, shall be as fixed in Annex I hereto. Article 2 1. For application of Article 3 (2) of Regulation (EEC) No 1601/92 the aid for products included in the forecast supply balance and which come from the Community market shall be as fixed in Annex II hereto. 2. Products benefiting from the aid shall be specified in accordance with the provisions of Commission Regula- tion (EEC) No 3846/87 (5) and in particular Sectors 8 and 9 of the Annex thereto. Article 3 The aid provided for in Article 4 (1) of Regulation (EEC) No 1601/92 for the supply to the Canary Islands of breeding material of domestic fowl originating from the Community as well as the number of chicks and hatching eggs which benefit from it shall be as fixed in Annex III hereto. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1998.(1) OJ L 173, 27. 6. 1992, p. 13. (2) OJ L 320, 11. 12. 1996, p. 1. (3) OJ L 296, 17. 11. 1994, p. 23. (4) OJ L 117, 24. 4. 1998, p. 5. (5) OJ L 366, 24. 12. 1987, p. 1. EN Official Journal of the European Communities1. 7. 98 L 187/47 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1998. For the Commission Franz FISCHLER Member of the Commission ANNEX I Forecast supply balance for the Canary Islands regarding products from the eggs and poultrymeat sectors for the period 1 July 1998 to 30 June 1999 (in tonnes) CN code Description of goods Quantity (1) ex 0207 Meat and edible offal, frozen, of poultry within heading No 0105, except products falling within subheading 0207 23 37 000 (2) ex 0408 Birds eggs, not in shell, and egg yolks, dried, whether or not con- taining added sugar or other sweetening matter, suitable for human consumption 200 (1) Product weight. (2) Of which 2 000 tonnes for processing and/or packaging. EN Official Journal of the European Communities 1. 7. 98L 187/48 ANNEX II Amounts of aid granted for products from the Community market (ECU/100 kg) Product code Amount of aid 0207 12 10 9900 28 0207 12 90 9190 28 0207 14 20 9900 0207 14 60 9900 0207 14 70 9190 7 0207 14 70 9290 0408 11 80 9100 58 0408 91 80 9100 43 Note: The product codes and the footnotes are defined in Regulation (EEC) No 3846/87. ANNEX III Supply to the Canary Islands of breeding material originating in the Community for the period from 1 July 1998 to 30 June 1999  chicks and hatching eggs (ECU/100 units) CN code Description of goods Number Aid ex 0105 11 Parent or grandparent stock chicks (1) 100 000 1,5 ex 0407 00 19 Hatching eggs for the production of parent or grandparent stock chicks 100 000 1,5 (1) In accordance with the definition provided for in Article 1 of Council Regulation (EEC) No 2782/75 (OJ L 282, 1. 11. 1975, p. 100).